             Case 7:19-cr-00586-VB Document 52 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
                                                                  ORDER
v.                                                            :
                                                              :
                                                                  19 CR 586 (VB)
ROCCO ROMEO,                                                  :
                            Defendant.                        :
-------------------------------------------------------------x

       Sentencing in this case is currently scheduled for January 6, 2021, at 11:00 a.m., in
person at the Courthouse.

         In light of the worsening public health crisis, the Court has suspended in-person
proceedings until at least late January 2021 unless absolutely necessary. Accordingly, the Court
is inclined either to adjourn the sentencing until February 2021 (or later), or to conduct the
sentencing by videoconference or telephone conference. However, before rescheduling the
sentencing or ordering that it be conducted remotely, the Court wishes to solicit the views of the
parties as to how best to proceed.

        By no later than December 11, 2020, counsel shall confer and advise the Court by joint
letter whether they believe it is appropriate to adjourn the in-person sentencing until February
2021 (or later); if so, they shall propose several dates and times when all counsel are available.
Counsel should keep in mind that the public health crisis may not improve, or may even worsen,
in the coming months.

       Counsel shall also advise whether they believe it would be appropriate to conduct the
sentencing by videoconference or teleconference, which would of course require a finding
pursuant to Section 15002(b)(2)(A) of the CARES Act as well as defendant’s consent after
consultation with counsel. If counsel believe a remote sentencing is appropriate, they shall
propose a CARES Act finding and state whether defendant consents.

Dated: December 4, 2020
       White Plains, NY
                                                      SO ORDERED:



                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge
